Citation Nr: 1039302	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-05 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter-in-law




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from July 1943 to January 
1946. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2005 and September 2009 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Columbia, South Carolina, and Montgomery, 
Alabama, respectively, which denied service connection for 
hearing loss and granted service connection for PTSD with an 
initial 10 percent evaluation, effective October 20, 2008, 
respectively.   

Relevant to the propriety of the initial rating assigned to the 
Veteran's PTSD, an April 2010 Decision Review Officer decision 
increased such to 30 percent, effective October 20, 2008.  As the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded. AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, the Board has characterized the issue as 
shown on the first page of this decision.

Relevant to the Veteran's claim for service connection for 
bilateral hearing loss, after the most recent supplemental 
statement of the case was issued in April 2009, additional 
evidence relevant to such claim was received without a waiver of 
agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 
20.1304 (2010).  However, as the Board herein grants service 
connection for bilateral hearing loss there is no prejudice to 
the Veteran in proceeding with the adjudication of his claim.  

In a June 2010 Report of General Information, the RO 
indicated that the Veteran wished to file claims of 
entitlement to service connection for a heart condition 
and tinnitus.  The issues have been raised by the record, 
but have not been adjudicated by the AOJ.  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

In connection with his appeal regarding the issue of entitlement 
to service connection, the Veteran and his daughter-in-law 
testified at a personal hearing before a Decision Review Officer 
(DRO) sitting at the RO in April 2008; a transcript of the 
hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a higher initial evaluation for PTSD 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, bilateral 
hearing loss is attributable to active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

In this case, given the favorable action taken below in granting 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss, the Board finds that no further 
discussion of the VCAA is required in this case. 

In this case, the Veteran contends that he has bilateral hearing 
loss that is related to his military service.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including organic diseases of the nervous system, to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined that 
it was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The United States Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a hearing 
loss where the Veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  The Court has also held that VA regulations do not 
preclude service connection for a hearing loss which first met 
VA's definition of disability after service.  Hensley, supra, at 
159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In addition, the Board observes that for injuries alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof regarding events that occurred 
during combat.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the question of 
either the existence of a current disability or nexus between 
that disability and service, both of which generally require 
competent medical evidence.  See generally, Brock v. Brown, 10 
Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 
15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the Board finds that the Veteran's service records 
indicate that the Veteran served in ground combat in World War 
II.  The relaxed evidentiary standard of proof pursuant to 38 
U.S.C.A. § 1154(b) is therefore for application in this case.  

The Board notes that the a response from the National Personnel 
Records Center (NPRC) indicates that the Veteran's service 
medical records could not be obtained from the NPRC, and that 
they may have been destroyed in the 1973 fire at such facility.  
In this regard, the Board recognizes its heightened duty to 
explain its findings and conclusions and to consider benefit of 
the doubt and corroborative testimony such as buddy statements in 
cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

In this case, the Veteran reports that he was in combat in World 
War II.  He testified before the RO that he was in a fox hole on 
Iwo Jima in February 1945 when the Japanese blew up the 
ammunition dump and mess hall at about 4:00 in the morning.  He 
stated that the cook and some other soldiers were killed and the 
blast blew those in foxholes, including himself, out of the fox 
holes.  The Veteran reported that he could not hear for a full 
day after the incident.  After that, his hearing gradually came 
back over the next 4-5 days.  The Veteran stated that he told the 
officers about his hearing problems at service discharge, but 
that he just wanted to go home.  The Veteran reported that he did 
not seek treatment for hearing loss after service since there 
were more important things to seek treatment for at the time.  
After service, the Veteran indicated that he was not exposed to 
any major noise.  

The Veteran's daughter-in-law also testified before the RO.  She 
indicated that she met the Veteran in 1968 and stated that the 
Veteran had problems hearing things at that time.  She reported 
that his hearing loss got worse with time.  

VA treatment records indicate that the Veteran has bilateral 
hearing loss in accordance with VA regulations and has been 
issued hearing aids.  In this regard, the Board notes that a July 
1998 audiogram indicated bilateral hearing loss.

In order to determine whether the Veteran has bilateral hearing 
loss that is related to his military service, the Veteran was 
afforded a VA examination in January 2005.  The examiner 
indicated that the Veteran's claims file had been reviewed in 
connection with the examination.  The Veteran's medical history 
was noted, including the July 1998 audiogram.  The examiner 
indicated that the Veteran reported that he had hearing loss for 
2-3 years prior to the July 1998 visit.  The Veteran reported 
that he was near an ammo dump that exploded in the service.  He 
was also exposed to excessive noise around combat, guns, and 
gunfire, all without hearing protection.  After service, the 
Veteran was noted to have worked as a mechanic, without hearing 
protection, and that he had no recreational noise exposure.  The 
Veteran stated that he never sought treatment for hearing loss 
prior to the 1998 evaluation.  After examination, the Veteran was 
found to have bilateral hearing loss for VA purposes.  The 
examiner noted that there were no induction and separation 
examinations.  The examiner also noted that the Veteran first 
reported hearing loss 2-3 years prior to the 1998 examination.  
Therefore, the examiner stated that is was less likely as not 
that the Veteran's hearing loss was caused by or as a result of 
military noise exposure.  In this regard, the examiner noted that 
the Veteran's first hearing loss was found 52 years after 
service.  

In his May 2005 notice of disagreement, the Veteran disagreed 
with the January 2005 VA examiner's findings.  He stated that the 
examiner misunderstood a comment he made about his hearing.  The 
Veteran stated that the examiner apparently understood him to say 
that it had been only several years since the inception of his 
hearing problem.  The Veteran reported that that was incorrect.  
He stated that he had begun having severe problems in the mid-
1990s, but that he had had gradual deterioration ever since he 
was in the service.  

The Veteran was again afforded a VA examination in June 2010 for 
the purposes of adjudicating his claim of entitlement to service 
connection for tinnitus, which is not currently before the Board.  
The examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination and report.  The 
Veteran's medical history was noted and the Veteran was indicated 
to have been involved in ground combat in World War II.  His 
military noise exposure was noted, including the explosion at the 
ammunition dump with subsequent loss of hearing for several days.  
The Veteran reported that there was no excessive noise exposure 
after service.  After examination, the Veteran was noted to have 
bilateral hearing loss for VA purposes.  While the examiner noted 
that there was no audiometric testing from the Veteran's military 
service, he also observed that frequency specific testing was not 
available in World War II.  The examiner indicated that loud 
noise from combat and explosions can cause a high frequency 
hearing loss, and that the Veteran's hearing test was more severe 
in the high frequency range.  However, the examiner stated that 
he could not give an opinion regarding nexus without resorting to 
mere speculation given the lack of audiometric data from service 
discharge through 1998.

Based on the foregoing, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
bilateral hearing loss is warranted in this case.  The Veteran 
was exposed to traumatic noise in service from combat and the 
ammunition dump explosion, and he has competently and credibly 
testified to hearing loss dating from discharge and gradually 
worsening until he sought treatment in the 1990s.  In addition, 
the Veteran's daughter-in-law also testified competently and 
credibly that the Veteran had trouble hearing as far back as 
1968.  In this regard, the Board notes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  Noticing decreased hearing is within the 
realm of the Veteran's and his daughter-in-law's personal 
knowledge 

In addition, the Board notes that the Veteran testified to 
decreased hearing since discharge, and his daughter-in-law 
testified to hearing loss since at least 1968.  In this regard, 
the Board notes that a showing of continuity of symptomatology 
may be a method of establishing a nexus to service.   See Savage 
v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology 
generally requires that the condition be noted during service, 
along with medical or, in certain circumstances lay evidence of a 
nexus between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  In this case, the 
Veteran had traumatic noise exposure in service, with lay 
evidence of hearing loss since that time.  See Savage 10 Vet. 
App. at 495-98 (1997).  Specifically, he competently and credibly 
testified to hearing loss in service after the ammunition dump 
explosion, as well as decreased hearing from service to the 
present.  Therefore, continuity of symptomatology is present in 
this case.  

In summary, the Board concludes that the benefit of the doubt 
should be afforded to the Veteran in this case and that service 
connection should be granted for bilateral hearing loss.  In this 
case, there is such a state of equipoise of positive and negative 
evidence as to grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

Relevant to the Veteran's claims for a higher initial evaluation 
for his PTSD, the Board finds that a remand is necessary to 
ensure that due process is followed and that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

In this case, the medical evidence indicates that the Veteran's 
service-connected PTSD has worsened since his most recent VA 
examination in August 2009.  In this regard, the August 2009 VA 
examination indicated a Global Assessment of Functioning (GAF) 
score of 62 with a diagnosis of mild PTSD.  Subsequently, a 
November 2009 VA treatment note indicates that the Veteran was 
diagnosed with PTSD, combat related, recently increased in 
severity and a GAF score of 52 was assigned.  In addition, an 
April 2010 psychiatric treatment note indicated increased 
symptoms.  The Veteran was diagnosed with PTSD, recently 
increasing significantly in  severity, and was assigned a GAF 
score of 50. 

In addition, the Veteran, in a January 2010 statement, requested 
reconsideration of his claim, contending that he has constant 
nightmares and that he suffers panic attacks and intrusive 
thoughts about what he experienced on Iwo Jima.  He reported that 
the August 2009 examiner did not understand what he experienced 
and how many lives were lost.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Court has held that when a Veteran 
claims that a disability is worse than when originally rated, and 
the available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) 
(citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)); see 
also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 
11-95 (1995), 60 Fed. Reg. 43186 (1995).

Here, the Board finds that a new VA examination is warranted 
since pertinent medical evidence bearing on his PTSD suggests a 
possible increase in severity since the most recent VA 
examination.  Thus, the Veteran should be provided a new VA 
examination to ascertain the nature and severity of his service-
connected PTSD.

In addition, upon remand, the Veteran should be afforded an 
opportunity to identify any additional outstanding medical 
evidence relevant to the claim.  In this regard, the Board notes 
that the Veteran receives treatment at the Birmingham, Alabama, 
VA Medical Center and, therefore, updated records from such 
facility should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should take appropriate steps 
to contact the Veteran and request that he 
identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims file, 
that have treated him since October 2008 for 
PTSD.  After securing any necessary 
authorization from him, obtain all identified 
treatment records, to include those dated 
from April 2010 to the present from the 
Birmingham VA Medical Center.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an examination to 
ascertain the severity and manifestations of 
his service-connected PTSD.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  All necessary tests and 
studies deemed necessary should be 
accomplished.  

The examiner should note all of the Veteran's 
complaints and report all clinical findings 
in detail.  The examiner should provide an 
opinion as to the level of the Veteran's 
current occupational and social impairment 
due to his psychiatric disability, the 
clinical findings underlying this 
determination, and a Global Assessment of 
Functioning (GAF) score.  The examiner must 
provide a complete rationale for any stated 
opinion.

3.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the initial rating claim 
should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


